Exhibit 10.30

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this 20th day of January, 2010, by and between Hawker Beechcraft
Corporation (the “Company”), Hawker Beechcraft, Inc. (“HBI”), and Bradley Hatt
(“Employee”).

WHEREAS, Employee was employed by the Company as the Senior Vice President,
Sales; and

WHEREAS, Employee and the Company have agreed that, effective as of February 8,
2010 (the “Exit Date”), Employee will resign from his position as Senior Vice
President, Sales for the Company; and

WHEREAS, pursuant to certain Subscription Agreements dated as follows, entered
into by and between the Employee and HBI, the Employee made the following share
purchases: (i) on March 26, 2007, the Employee purchased a total of 23,975.7
shares of HBI common stock for a purchase price of $10.00 per share (the
“Initial Subscription Amount”), and (ii) on April 26, 2007, the Employee
purchased a total of 13,194.1 shares of HBI common stock for a purchase price of
$10.00 per share (the “Additional Share Purchase”); and

WHEREAS, on March 26, 2007, upon the sale of Raytheon Aircraft Company, Raytheon
cashed in all unvested restricted stock awards (“RSAs”) granted to Raytheon
Aircraft employees at $52.17 per share and created the Hawker Beechcraft
Corporation Retention Program, designed to pay employees the value of their RSAs
on their original vesting dates. The Company granted the Employee the option of
investing the value of the Retention Program, which resulted in the amount of
29,805.7 shares of HBI common stock (the “Restricted Shares”), all of which will
have vested as of Employee’s Exit Date; and

WHEREAS, pursuant to Section 6.1 of the Shareholders Agreement, as amended, upon
the Employee’s Exit Date, HBI shall have the right to purchase for cash all or
any portion of his Purchased Shares and vested Restricted Shares, as well as any
shares purchased by Employee as a result of any exercise of stock options by the
Employee (the “Equity Call Option”) at their Fair Market Value (as defined in
the Shareholders Agreement) on the date of HBI’s exercise of the Equity Call
Option; and

WHEREAS, in connection with the Employee’s entry into the Initial Subscription
Amount and the purchase of the Purchased Shares, the Employee became party to an
Amended and Restated Shareholders Agreement, as amended, with HBI dated as of
May 3, 2007 (the Shareholders Agreement); and

WHEREAS, upon the approval of the HBI Board of Directors, HBI may exercise the
Equity Call Option within one year of the Exit Date; and

WHEREAS, in connection with the Employee’s resignation, the parties have agreed
to a separation package and the resolution of any and all disputes between them;

 

Page 1



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS HEREBY AGREED by and between Employee, the Company, and
HBI as follows:

1. Salary Continuance and Accrued Vacation: Employee will receive salary
continuance payments for a period of nine (9) months, beginning on the Exit
Date, prorated from Employee’s annual target cash compensation level of $500,000
subject to normal statutory withholding. The Employee shall receive any payroll
amounts earned, accrued or owing but not yet paid to Employee up through and
including the Exit Date, including, but not limited to any benefits accrued or
earned, which will be distributed in accordance with the terms of the applicable
benefit plans and programs of the Company. The Employee shall receive any
vacation time earned and accrued or owing but not yet paid to Employee up
through and including February 8, 2010, according to the Exempt Employee
Vacation Policy existing as of February 8, 2010.

2. Sales Incentive Plan for 2009: Employee receive any monies owed to him under
the sales incentive plan for 2009 and 2010 sales.

3. Equity Call Option: HBI may exercise the Equity Call Option by HBI within one
year of the Exit Date if approved by the HBI Board of Directors. If approved,
Employee will receive notice thereof and will receive a lump sum cash payment
equal to the Equity Call Purchase Price, which shall be equal to the fair market
value on the date designated, in consideration for HBI’s repurchase of 66,975.5
shares of HBI common stock purchased by or awarded to the Employee. Notification
of such fair market value will be made in writing to the Employee within ten
(10) days of such determination by the Board of Directors.

4. Vested Options: As a result of the Employee’s resignation as stated herein,
and pursuant to the Nonqualified Stock Option Agreements entered into between
HBI and the Employee, the following options shall vest on the Exit Date or the
end of the revocation period for the Release, whichever is later: (i) a total of
36,181.1 shares of the Employee’s Time-Vesting Options that vested on March 26,
2008; (ii) a total of 36,181.1 shares of the Employee’s Time-Vesting Options
that vested on March 26, 2009; (iii) a total of 36,181.1 shares of Time-Vesting
Options that vest as a result of the exit; (iv) a total of 20,350.9 shares of
the Employee’s Performance-Vesting Type A Options that vested as a result of
achievement of the 2007 EBITDA target, (v) a total of 20,350.9 shares of the
Employee’s Performance-Vesting, Type A Options if the EBITDA target for the year
of exit is met; (vi) a total of 20,350.9 shares of the Employee’s
Performance-Vesting, Type B Options that vested as a result of achievement of
the 2007 EBITDA target; and (vii) a total of 20,350.9 shares of the Employee’s
Performance-Vesting, Type B Options, if the EBITDA Target for the year of exit
is met. The Employee may exercise all or any part of the total number of vested
Options, 149,245.1 in total, at any time prior to the earliest to occur of the
tenth (10th) anniversary of the Date of Grant and 5:00 p.m. (Eastern Time) on
the ninetieth (90th) day following the date of the Participant’s exit. The
Employee may exercise all or any part of the Vested Portion of the 20,350.9
shares of Performance-Vesting, Type A Options and 20,350.9 shares of
Performance-Vesting, Type B Options at any time prior to the earliest to occur
of the tenth (10th) anniversary of the Date of Grant and 5:00 p.m. (Eastern
Time) on the ninetieth (90th) day following the date the Participant is notified
in writing by the Company whether the Target for the year of exit has been
attained, and thus, whether such options have vested. All other HBI options held
by the Employee other than the Vested Options shall become null and void, and be
unexercisable and of no further force and effect, as of the Exit Date or the end
of the revocation period for the Release, whichever is later.

 

Page 2



--------------------------------------------------------------------------------

5. Fringe Benefits: Employee may continue, on an active employee basis, in
Company-sponsored welfare benefit plans, except for Long-Term Disability,
Flexible Spending Accounts, and Company Travel Insurance, for the period of time
of salary continuation. If Employee is not eligible to participate in an
employer-sponsored medical plan at the end of this period, COBRA benefits will
be made available at that time for a period not to exceed eighteen (18) months.
Employee’s 401(k) deductions will cease effective with the last day worked.

6. Reduction of Separation Benefits: The Company and HBI each reserve the right
to make deductions in accordance with applicable law for any monies owed to the
Company or HBI, respectively, by the Employee or the value of the Company or HBI
property that the Employee has retained in his possession.

7. (a) Employee, for and in consideration of the commitments of the Company and
HBI as set forth in paragraphs 1 through 5 of this Agreement, and intending to
be legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company
and HBI, their affiliates, subsidiaries and parents, and their officers,
directors, employees, and agents, and their respective successors and assigns,
heirs, executors, and administrators (collectively, “Releasees”) from all causes
of action, suits, debts, claims and demands whatsoever in law or in equity,
which Employee ever had, now has, or hereafter may have, whether known or
unknown, or which Employee’s heirs, executors, or administrators may have, by
reason of any matter, cause or thing whatsoever, from the beginning of
Employee’s employment to the Final Payroll Date, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to Employee’s employment relationship with the Company and/or HBI,
the terms and conditions of that employment relationship, and the termination of
that employment relationship, including, but not limited to, any claims arising
under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act (“OWBPA”), Title VII of The Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, the
Employee Retirement Income Security Act of 1974, the Rehabilitation Act, the
Fair Labor Standards Act (29 U.S.C. 201 et seq.), the Kansas Act Against
Discrimination (K.S.A. 44-1001 et seq.), the Kansas Age Discrimination in
Employment Act (K.S.A. 44-1111 et seq.), the Kansas Wage Payment Act (K.S.A.
44-313 et seq.), and any other claims under any federal, state, or local common
law, statutory, or regulatory provision, now or hereafter recognized including,
but not limited to, breach of contract, unlawful retaliation, and defamation,
and any claims for attorneys’ fees and costs. This Agreement is effective
without regard to the legal nature of the claims raised and without regard to
whether any such claims are based upon tort, equity, implied or express contract
or discrimination of any sort.

(b) To the fullest extent permitted by law, Employee represents and affirms that
(i), Employee has not filed or caused to be filed on Employee’s behalf any claim
for relief against the Company, HBI or any Releasee and, to the best of
Employee’s knowledge and belief, no outstanding claims for relief have been
filed or asserted against the Company, HBI or any Releasee on Employee’s behalf;
and (ii), Employee has no knowledge of any improper, unethical or illegal
conduct or activities that Employee has not already reported to any supervisor,
manager, department head, human resources representative, agent or other
representative of the Company and/or HBI, to any member of the Company’s legal
or compliance departments, or to the ethics hotline; and (iii) Employee will not
file, commence, prosecute or participate in any judicial or arbitral action or
proceeding against the Company, HBI or any Releasee based upon or arising out of
any act, omission, transaction, occurrence, contract, claim or event existing or
occurring on or before the final payroll date.

 

Page 3



--------------------------------------------------------------------------------

8. In further consideration of the payments described in paragraphs 1 through 5,
Employee agrees that Employee will not file, charge, claim, sue or cause or
permit to be filed, charged or claimed, any civil action, suit or legal
proceeding seeking equitable or monetary relief (including damages, injunctive,
declaratory, monetary or other relief) for himself involving any matter released
in paragraph 7. In the event that suit is filed in breach of this covenant not
to sue, it is expressly understood and agreed that this covenant shall
constitute a complete defense to any such suit. In the event any Releasee is
required to institute litigation to enforce the terms of this paragraph,
Releasees shall be entitled to recover reasonable costs and attorneys’ fees
incurred in such enforcement. Employee further agrees and covenants that should
any person, organization, or other entity file, charge, claim, sue, or cause or
permit to be filed any civil action, suit or legal proceeding involving any
matter occurring at any time in the past, Employee will not seek or accept
personal equitable or monetary relief in such civil action, suit or legal
proceeding.

9. (a) Confidentiality. Employee agrees that Employee shall not directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating to the Company, any of its subsidiaries, affiliated
companies or businesses, which shall have been obtained by the Employee during
Employee’s employment by the Company or a subsidiary.

(b) Continued Cooperation. Employee acknowledges that Company may need to
consult with Employee from time to time on a reasonable basis after Employee’s
Exit Date on matters that Employee had worked on prior to the Exit Date.
Employee agrees to continue to cooperate with Company and to provide any such
information as is reasonably requested by Company.

(c) Non-Disparagement. Employee further agrees that Employee will not disparage
or subvert the Company or HBI, or make any statement reflecting negatively on
the Company, on HBI, on their affiliated corporations or entities, or on any of
their officers, directors, employees, agents or representatives, including, but
not limited to, any matters relating to the operation or management of the
Company and HBI, Employee’s employment and Employee’s resignation, irrespective
of the truthfulness or falsity of such.

(d) Non-Competition. In consideration of the Employee entering into this
Agreement, HBI releases Employee from the participant covenants related to
non-competition in the Nonqualified Stock Option Agreements entered into between
HBI and the Employee.

10. Employee understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Employee in consideration for
Employee’s acceptance and execution of, and in reliance upon Employee’s
representations in, this Agreement, and that they are greater than the payments,
benefits and agreements, if any, to which the Employee would have received if
Employee had not executed this Agreement.

11. Employee acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to Employee under any employment agreement or offer
letter Employee has with the Company and, further, that this Agreement fully
supersedes any prior agreements or understandings, whether written or oral,
between the parties. Employee acknowledges that, except as set forth expressly
herein, neither the Company, HBI, the Releasees, nor their agents or attorneys
have made any promise, representation or warranty whatsoever, either express or
implied, or written or oral.

 

Page 4



--------------------------------------------------------------------------------

12. Employee agrees not to disclose the terms of this Agreement to anyone,
except his spouse, attorney and, as necessary, tax/financial advisor. It is
expressly understood that any violation of the confidentiality obligation
imposed hereunder constitutes a material breach of this Agreement.

13. Employee represents that Employee does not presently have in his possession
any records and business documents, whether on computer or hard copy, and other
materials (including but not limited to computer disks and tapes, computer
programs and software, office keys, correspondence, files, customer lists,
technical information, customer information, pricing information, business
strategies and plans, sales records and all copies thereof) (collectively, the
“Corporate Records”) provided by the Company and/or its predecessors,
subsidiaries or affiliates or obtained as a result of Employee’s prior
employment with the Company and/or its predecessors, subsidiaries or affiliates,
or created by Employee while employed by or rendering services to the Company
and/or its predecessors, subsidiaries or affiliates. Employee acknowledges that
all such Corporate Records are the property of the Company. Employee has thirty
(30) days from date he signs this Agreement to submit all expense receipts for
Company authorized charges to his Corporate American Express Card. These charges
and the related expense reports must be closed out and finalized within sixty
(60) days from date this Agreement is signed.

14. Employee agrees and recognizes that should Employee breach any of the
obligations or covenants set forth in this Agreement, the Company and HBI will
have no further obligation to provide Employee with the consideration set forth
herein, and will have the right to seek repayment of all consideration paid up
to the time of any such breach. Further, Employee acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorney’s
fees and costs.

15. Employee further agrees that the Company and HBI shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits relating to or arising out of any violations of this
Agreement, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company and/or HBI may be entitled. Employee
irrevocably and unconditionally (i) agrees that any suit, action or other legal
proceeding relating to or arising out of this Agreement, including without
limitation, any action commenced by the Company or HBI for preliminary and
permanent injunctive relief or other equitable relief, may be brought in Kansas,
(ii) consents to the non-exclusive jurisdiction of any such court in any such
suit, action or proceeding, and (iii) waives any objection which Employee may
have to the laying of venue of any such suit, action or proceeding in any such
court. Employee also irrevocably and unconditionally consents to the service of
any process, pleadings, notices or other papers by personal service or by
registered or certified mail, return receipt requested, or by overnight express
courier service, addressed to Employee at the home address which Employee most
recently communicated to the Company in writing.

16. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Kansas.

17. Employee certifies and acknowledges as follows:

(a) That Employee has read the terms of this Agreement, and that Employee
understands its terms and effects, including the fact that Employee has agreed
to RELEASE AND FOREVER DISCHARGE the Company and HBI and each and everyone of
its affiliated entitles and Releasees listed herein from any legal action
arising out of Employee’s employment relationship with the Company and the
termination of that employment relationship;

 

Page 5



--------------------------------------------------------------------------------

(b) That Employee has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Employee acknowledges is
adequate and satisfactory to Employee and which Employee acknowledges is in
addition to any other benefits to which Employee is otherwise entitled;

(c) That Employee has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d) That Employee does not waive rights or claims that may arise after the date
this Agreement is executed;

(e) That the Company has provided Employee with a period of twenty-one (21) days
within which to consider this Agreement, and that Employee has signed on the
date indicated below after concluding that this Agreement is satisfactory to
Employee; and

(f) Employee acknowledges that this Agreement may be revoked by Employee within
seven (7) days after Employee’s execution, and it shall not become effective
until the expiration of such seventh day revocation period. Any revocation
within this period must be submitted, in writing, to Company and state, “I
hereby revoke my acceptance of our Agreement.” The revocation must be personally
delivered to Rich Jiwanlal, or his designee, or mailed to Rich Jiwanlal, 10511
E. Central, Wichita, KS 67206, and postmarked within seven (7) calendar days of
Employee’s execution of this Agreement. If the last day of the revocation period
is a Saturday, Sunday, or legal holiday in Kansas, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday,
or legal holiday. In the event of a timely revocation by Employee, this
Agreement will be deemed null and void and the Company and HBI will have no
obligations hereunder. Any and all such notices required hereunder shall be
delivered to the same individual and address.

 

Page 6



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Employee, the Company, and HBI have
executed the foregoing Separation of Employment Agreement and General Release
this 20th day of January, 2010.

 

BRADLEY HATT     HAWKER BEECHCRAFT CORPORATION

/s/ Brad Hatt

    By:  

/s/ Rich Jiwanlal

Witness:  

/s/ Gwen Hillis

      Name:   Gwen Hillis       Title:   Executive Assistant       HAWKER
BEECHCRAFT INC.       By:  

/s/ James Knight

      Name:  

James Knight

      Title:  

Vice President – Controller

     

 

Page 7